To vacate an order setting aside an execution and tbe proceedings bad under it.
Granted January 20, 1880.
One Turrill recovered judgment in tbe Circuit, Court for Lapeer June 1, 1874.
Plaintiff died intestate July 31, 1876, and July 19, 1879, tbe administrators of bis estate caused an execution to issue and a levy and sale thereunder. In April, 1879, tbe judgment debtor moved the court to set aside tbe execution and levy and sale under it, because taken out after tbe plaintiff’s death and without steps to revive.
Held, tbat tbe omission to revive is an irregularity only and may be cured by an order nunc pro tunc.